Citation Nr: 1021533	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-37 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right ear 
hearing loss and, if so, whether service connection 
warranted.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1985 to July 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2007 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO). 

The Veteran was initially denied service connection for 
bilateral hearing loss in November 1994.  The Veteran did not 
timely appeal and the November 1994 RO decision became final.  
In June 2007, the Veteran resubmitted his claim of service 
connection for bilateral hearing loss.  The RO erroneously 
considered the Veteran's June 2007 claim as an original claim 
rather than considering whether new and material has been 
submitted to reopen the case.  

In November 2007, the RO denied the Veteran's claim.  The 
Veteran timely appealed and in November 2009 the Veteran was 
granted service connection for left ear hearing loss.  He was 
issued a supplemental statement of the case in November 2009 
and January 2010 denying his claim for right ear hearing 
loss.

The RO briefly addressed the new and material evidence issue 
in the November 2009 rating decision granting service 
connection for the Veteran's left ear hearing loss.  However, 
irrespective of the RO's action as to the Veteran's claim of 
service connection for the left ear, the Board must decide 
whether the appellant has submitted new and material evidence 
to reopen the claim of service connection for a right ear 
hearing loss.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).


FINDINGS OF FACT

1.	A November 1994 rating decision denied the Veteran's 
original claim for entitlement to service connection for 
bilateral hearing loss.  The Veteran was notified of his 
appellate rights, but did not timely appeal the decision.

2.	Evidence associated with the claims file since the 
November 1994 rating decision is new and material, and 
raises a reasonable possibility of substantiating the 
Veteran's claims for service connection for right ear 
hearing loss.

3.	The objective evidence does not establish that right ear 
hearing loss was incurred in or aggravated by service, nor 
has it been shown that is was diagnosed within a year of 
the Veteran's separation from service.


CONCLUSION OF LAW

1.	The November 1994 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.	New and material evidence has been submitted, and the 
claim of entitlement to service connection for right ear 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.	The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

A letter dated in August 2007 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the Veteran 
what information and evidence was needed to substantiate the 
claims decided herein.  It also requested that the Veteran 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records such as medical records, 
employment records, and records from other Federal agencies.  
With respect to the Dingess requirements, this letter also 
provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date.  

With respect to the Veteran's previously disallowed claims, 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation, however, does not 
modify the requirements discussed above.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought. 

Here, the Board acknowledges that the Veteran has not been 
properly notified of the requirements pursuant to Kent.  
However, as the Veteran's claim for right ear hearing loss is 
reopened, the Board is satisfied that any procedural errors 
in the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records, VA treatment records 
and private treatment records are associated with the claims 
folder.  Moreover, a medical opinion concerning the etiology 
of the Veteran's claimed conditions is in the Veteran's 
claims file. Specifically, the Veteran argued that the 
instructions given by the VA examiner in the November 2007 
audiological examination were confusing and therefore, he 
does not believe the test results were accurate.  The Board 
afforded the Veteran another VA audiological examination in 
November 2009 with a new examiner.  This opinion was based 
upon examination of the Veteran and a review of his claims 
file, including his service treatment records, and the VA 
examiner provided a rationale for the opinion provided.  In 
addition, the Veteran does not allege any inaccuracies.  
Accordingly, the Board concludes that the November 2009 VA 
medical opinion is adequate for evaluation purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence 
that is merely cumulative of other evidence in the record is 
not new and material even if it was not previously associated 
with the record/considered.  Anglin v. West, 203 F.3d 1343 
(Fed. Cir. 2000).

Prior to the current claim, the Veteran's claim for 
entitlement to service connection for bilateral hearing loss 
was last denied in a November 1994 rating decision.  The 
Veteran did not appeal; accordingly, the November 1994 RO 
rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.302.

The evidence of record at the time of the last adjudication 
in November 1994 was service treatment records and a VA 
examination report in September 1996 showing no diagnosis of 
bilateral hearing loss, as defined by 38 C.F.R. § 3.385. 

The Veteran submitted a new claim for bilateral hearing loss 
in June 2007 and was denied by the RO in November 2007.  
Subsequently, in November 2009, the Veteran was granted 
service connection for left ear hearing loss based on an 
opinion by a VA audiologist from a November 2009 examination 
stating "[t]he only hearing loss noted in his service 
records is in the left ear... Therefore, the loss in his left 
ear is at least as likely as not related to the noise 
exposure during his military service."
In addition, the November 2009 VA audiological examination 
diagnosed the Veteran with right ear hearing loss.  See VA 
examination, dated November 2009.

The medical evidence above is "new" because it was not 
previously considered by the RO and is not redundant of 
evidence previously considered.  It is "material" because it 
constitutes medical evidence that the Veteran currently has 
right ear hearing loss, which was the reason service 
connection was denied previously.  

Therefore, since there is new and material evidence, the 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
It now must be readjudicated on the underlying merits, i.e., 
on a de novo basis. 


Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R §  3.303 (2009); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders, 
such as sensorineural hearing loss, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

According to the Veteran's DD 214, the Veteran was a 
Technical Training Instructor, Radio Communications Craftsman 
for eight years during his active military service.  There is 
no evidence of participation in combat.

The Veteran's in-service treatment records are absent of 
complaints or treatment for right ear hearing loss.  The 
Veteran's June 1994 separation examination determined the 
following testing results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
20
25

See Separation examination, dated June 1994.

Two months after separation from active duty, the Veteran 
underwent a VA audiological examination with the following 
testing results for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20

The puretone average was 14 and a speech audiometry revealed 
speech recognition ability of 96 percent in the right ear.  
See VA audiological examination, dated September 1996.

The Veteran underwent another VA audiological examination in 
November 2007 where he reported his hearing loss is " of 
gradual onset and was first noticed [ten to fifteen] years 
ago."  He stated he was "exposed to high frequency noise as 
a Ground Radio Operator, from Morse code, and headsets." He 
also served as a "Security Police Augment, and has noise 
from the flight lines" but was always afforded hearing 
protection during flight line duties.  He reported no loud 
noise exposure outside of the military.   See VA audiological 
examination, dated November 2007.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
30

The puretone average was 26.25 and revealed speech 
recognition ability of 96 percent in the right ear.  Id. 

As stated above, the Veteran stated in his Notice of 
Disagreement that he believed the November 2007 VA 
audiological examination was inaccurate as the instruction he 
was given were unclear.  The Veteran requested another VA 
audiological examination.

The Veteran was afforded new VA audiological examination in 
November 2009.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
35
35

The puretone average was 32.5 and revealed speech recognition 
ability of 94 percent in the right ear.  See VA audiological 
examination, dated November 2009.

He was diagnosed with mild sensorineural hearing loss.  The 
VA audiologist reported "[h]earing is either in normal 
hearing range or mild loss range, work recognition was good 
in quiet."  In addition, while positive nexus opinion was 
found between the left ear hearing loss and service, no such 
opinion was made regarding the right ear.  Id. 

In addition, the Veteran underwent private hearing evaluation 
in November 2008.  The private examiner reported mild 
sensorineural hearing loss in the right ear but did not offer 
an opinion regarding the etiology of the disorder.  

The evidence indicates that the Veteran has been diagnosed 
with right ear hearing loss, as defined by 38 C.F.R. § 3.385.  
However, the Board finds that service connection is not 
warranted, however, because the evidence, particularly the 
November 2009 VA examination report does not indicate that 
the Veteran's right ear hearing loss is related to the in-
service noise exposure, or that either was otherwise incurred 
or had their onset in service.  Furthermore, there is no 
evidence suggesting that right ear hearing loss was diagnosed 
within a year of the Veteran's separation from service.  

The Veteran has not submitted any competent medical evidence 
relating his right ear hearing loss to service, and although 
he has reported that such a link exists, as a layperson, he 
is not competent to comment on the etiology of a medical 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The Board is sympathetic to the Veteran's cause and 
appreciates his honorable military service.  However, in this 
case, even if the Board conceded in-service acoustic trauma, 
based on the normal hearing at separation, the length of time 
between separation and the initial manifestation of right ear 
conditions, and, significantly, the VA examiner's opinions, 
the evidence for the Veteran's claim is outweighed by the 
countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

The appeal to reopen a claim of service connection for right 
ear hearing loss is granted; service connection for right ear 
hearing loss is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


